Title: From Thomas Jefferson to Tobias Lear, 14 July 1803
From: Jefferson, Thomas
To: Lear, Tobias


          
            July 14. 03.
          
          Th: Jefferson presents his friendly salutations to Colo. Lear, and prays him to give the best conveyance he can to the inclosed letter. he wishes a pleasant voyage & happy issue of his peacemaking mission: and the rather as the purchase of Louisiana will require the aid of all our resources to pay the interest of the additional debt without laying a new tax, and of course call for the adoption of every possible economy.
        